MEMORANDUM **
Ming Guang Zhang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Zhang did not establish past persecution on account of a protected ground because, although official retaliation for whistleblowing may constitute persecution, the record does not compel such a conclusion here. See Kozulin v. INS, 218 F.3d 1112, 1115-16 (9th Cir.2000). Cf. Grava v. INS, 205 F.3d 1177, 1181 (9th *698Cir.2000). Further, substantial evidence supports the IJ’s conclusion that Zhang has not established a well-founded fear of persecution if he returns to China. See Kozulin v. INS, 218 F.3d at 1117-18.
Finally, because Zhang did not establish eligibility for asylum, it necessarily follows that he did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.